Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE CITIZENS HOLDING COMPANY

2013 INCENTIVE COMPENSATION PLAN

 

Name of Optionee:   

 

  

No. of Option Shares:

  

 

  

Option Exercise Price Per Share:

  

$

     

[FMV on Grant Date]

Grant Date:

  

 

  

Expiration date:

  

 

  

Pursuant to the Citizens Holding Company 2013 Incentive Compensation Plan as
amended through the date hereof (the “Plan”), Citizens Holding Company (the
“Company”) hereby grants under this agreement (this “Agreement”) to the Optionee
named above, who is an employee, consultant or other service provider of the
Company or any of its Affiliates, an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
Shares specified above at the Option Exercise Price Per Share specified above
subject to the terms and conditions set forth herein and in the Plan. The Stock
Option is not intended to be an “incentive stock option” under Section 422 of
the Code. Capitalized terms in this Agreement shall have the meanings specified
in the Plan, unless a different meaning is specified herein.

1. Exercisability Schedule. No portion of the Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Committee to accelerate the exercisability
schedule hereunder, the Stock Option shall be exercisable with respect to the
following number of Option Shares on the dates indicated:

 

Incremental Number of

Option Shares Exercisable                                          
                                         
                              Exercisability Date

  (        %)     (        %)     (        %)  

Once exercisable, the Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. Notwithstanding anything herein to the
contrary or in the Plan, in the event of a Change of Control, the Stock Option
shall become fully exercisable as of the effective time of the Change of
Control.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Optionee may exercise the Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of the Stock Option, the
Optionee may give written notice to the Committee of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash or its equivalent (e.g., by personal
check) at the time the Stock Option is exercised, (ii) in Shares having a Fair
Market Value equal to the aggregate Option Exercise Price Per Share for the
Option Shares being purchased and satisfying such other requirements as may be
imposed by the Committee; provided, that such Shares has been held by the
Optionee for no less than six months (or such other period as established from
time to time by the Committee in order to avoid adverse accounting treatment
applying generally accepted accounting principles), (iii) partly in cash and
partly in Shares (as described in the preceding clause (ii)), (iv) if there is a
public market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Stock obtained upon the exercise of the Stock
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate Option Exercise Price Per Share for the Option
Shares being purchased; provided that in the event the Optionee chooses to pay
the Option Exercise Price Per Share as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure, or (v) through “net settlement” in Shares. In the case of a
“net settlement” of a Stock Option, the Company will not require a cash payment
of the Option Exercise Price Per Share for the Option Shares being purchased,
but will reduce the number of Shares issued upon the exercise by the largest
number of whole Shares that have a Fair Market Value that does not exceed the
aggregate Option Exercise Price Per Share for the Option Shares set forth in
this Agreement. With respect to any remaining balance of the aggregate Option
Exercise Price Per Share for the Option Shares, the Company shall accept a cash
payment. Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for such Option Shares, as set
forth above, (ii) the fulfillment of any other requirements contained herein or
in the Plan or in any other agreement or applicable laws and regulations, and
(iii) the receipt by the Company of any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of the Shares
pursuant to the exercise of Stock Options under the Plan and any subsequent
resale of such Shares will be in compliance with applicable laws and
regulations.

(b) The Shares purchased upon exercise of the Stock Option shall be transferred
to the Optionee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such transfer and with the
requirements hereof and of the Plan. The determination of the Committee as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any Shares subject to the Stock Option unless and until the Stock
Option shall have been exercised pursuant to the terms hereof, the Company or
the transfer agent shall have transferred the Shares to the Optionee, and the
Optionee’s name shall have been entered as the shareholder of record on the
books of the Company.



--------------------------------------------------------------------------------

(c) The minimum number of Shares with respect to which the Stock Option may be
exercised at any one time shall be 25 Shares, unless the number of Shares with
respect to which the Stock Option is being exercised is the total number of
Shares subject to exercise under the Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of the
Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Employment. If the Optionee’s employment by the Company or any
Affiliate is terminated, the period within which to exercise the Stock Option
may be subject to earlier termination as set forth below.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of the Stock Option outstanding on such
date may be exercised, to the extent exercisable on the date of Optionee’s
death, by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier. Any
portion of the Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability, any portion of the Stock Option outstanding
on such date may be exercised, to the extent exercisable on the date of
Disability, by the Optionee, or the Optionee’s legal representative or guardian,
as applicable, for a period of 12 months from the date of Disability or until
the Expiration Date, if earlier. Any portion of the Stock Option that is not
exercisable on the date of Disability shall terminate immediately and be of no
further force or effect.

(c) Termination for Cause; Voluntary Resignation. If the Optionee’s employment
with the Company or any Affiliate terminates for Cause or if the Optionee
voluntarily terminates his or her employment, any portion of the Stock Option
outstanding on such date shall terminate immediately and be of no further force
or effect. For purposes of this Agreement, “Cause” shall mean: (i) gross
negligence or willful misconduct by the Optionee in the performance of the
Optionee’s duties to the Company where such gross negligence or willful
misconduct has resulted or is likely to result in substantial and material
damage to the Company; (ii) any breach by the Optionee of any non-compete
agreement or similar agreement between the Optionee and the Company; (iii) any
material breach by the Optionee of any confidentiality agreement or similar
agreement between the Optionee and the Company; (iv) a material violation by the
Optionee of any federal or state law or regulation or the Company’s compliance
program in the performance of the Optionee’s duties; (v) commission by the
Optionee of any act of fraud with respect to the Company; (vi) the Optionee’s
conviction of, or the Optionee’s entry of a guilty plea or plea of nolo
contendere with respect to, a felony; (vii) the Optionee’s failure to perform
duties consistent with the Optionee’s position or to follow or comply with the
reasonable directives of the Board or the Optionee’s supervisor(s), provided
that (A) the Optionee shall have received written notice that specifically
identifies the manner in which the Company believes that the Optionee has
engaged in such failure and (B) the Optionee shall not have cured such failure
within thirty (30) days following receipt of such notice, provided further that
such opportunity to cure a failure shall not apply if the Optionee has received
more than one notice with respect to the same or similar conduct pursuant to
this clause (vii) during any twelve (12) consecutive month period; or (viii) any
act or omission that would constitute “cause” under any employment agreement or
similar agreement between the Optionee and the Company or its Affiliate, as
applicable.



--------------------------------------------------------------------------------

(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s Disability, Optionee’s voluntary
termination, or Cause, and unless otherwise determined by the Committee, any
portion of the Stock Option outstanding on such date may be exercised, to the
extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any portion of
the Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect.

The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, the
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4 of the
Plan.

5. Transferability. Unless otherwise approved by the Committee, this Agreement
is personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution. Except as provided in Section 3(b) of this Agreement,
the Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of the Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The minimum required tax withholding
obligation may be satisfied, in whole or in part, by the Company withholding
from the Option Shares to be issued a number of Shares with an aggregate Fair
Market Value that would satisfy the withholding amount due.

7. No Obligation to Continue Employment. Neither the Company nor any of its
Affiliates is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any such Affiliate
to terminate the employment of the Optionee at any time.

8. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

9. Amendment. Pursuant to Section 15 of the Plan, the Committee may at any time
amend or cancel any outstanding portion of the Stock Option, but no such action
may be taken that adversely affects the Optionee’s rights under this Agreement
without the Optionee’s consent.

10. Inconsistencies. In the event of any inconsistencies between the terms of
this Agreement and the Optionee’s employment agreement with the Company, the
terms of said employment agreement shall govern.

11. Electronic Consent. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting the Stock
Option, the Optionee agrees that the Company may deliver these materials in an
electronic format. If at any time the Optionee would prefer to receive paper
copies of these documents, as the Optionee is entitled to, the Company will
provide paper copies upon written request by the Optionee to the Secretary of
the Company.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement on and as of the day
and year first above written.

 

CITIZENS HOLDING COMPANY

By:

   

Name:

   

Title:

   

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                 

  

 

  

Optionee’s Signature

  

 

  

Optionee’s Name

  

Optionee’s Address:

  

 

  

 

  

 